In a negligence action to recover damages for personal injuries, etc., the appeal is from an order of the Supreme Court, Suffolk County, entered January 22, 1975 in Suffolk County, and February 19, 1975 in Westchester County, which, inter alia, (1) denied the motion of defendants in Action No. 2 for consolidation of that action with Action No. 1 for trial in Suffolk County and (2) granted the cross motion of plaintiffs in Action No. 2 to the extent of directing a transfer of Action No. 1 to Westchester County and for a joint trial of Actions No. 1 and No. 2 in the Supreme Court, Westchester County. Order modified by (1) deleting from the second decretal paragraph thereof the words "Action No. 1 to Westchester County” and substituting therefor the words "Actions No. 1 and 2 to Nassau County” and (2) deleting the word "Westchester” the second time it appears in the said paragraph, and substituting therefor the word "Nassau”. As so modified, order affirmed, without costs. The said actions shall be placed at the head of the Ready Trial Calendar. This court adopts the suggestion, contained in appellants’ brief, that, under the circumstances here present, *825and in the exercise of discretion, the trial should be transferred to the Supreme Court, Nassau County, with a direction for a prompt and speedy trial. The considerations here involved, including both the relative severity of the injuries sustained by the respective parties, and the convenience of witnesses, compel the conclusion that a transfer of both actions to a more central trial site is warranted. Gulotta, P. J., Rabin, Martuscello, Latham and Christ, JJ., concur.